
	

114 SRES 637 ATS: Honoring the individuals who lost their lives in the tragic fire in Oakland, California, on December 2, 2016.
U.S. Senate
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 637
		IN THE SENATE OF THE UNITED STATES
		
			December 10 (legislative day, December 9), 2016
			Mrs. Feinstein (for herself and Mrs. Boxer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the individuals who lost their lives in the tragic fire in Oakland, California, on
			 December 2, 2016.
	
	
 Whereas, on Friday, December 2, 2016, a fire broke out at the Ghost Ship, an artist collective warehouse located in the Fruitvale community on 31st Avenue in Oakland, California;
 Whereas Oakland, California, and its arts community suffered a horrific tragedy that evening and continue to mourn the loss of the individuals who died in the fire;
 Whereas, according to city of Oakland officials, the Ghost Ship warehouse fire is the deadliest fire in the history of Oakland;
 Whereas, according to Alameda County Sheriff’s Office, as of December 5, 2016, 36 individuals perished in the fire;
 Whereas it took more than 50 firefighters not less than 4 hours to extinguish the fire and an aggressive, coordinated effort to secure the scene by—
 (1)the Oakland Fire Department; (2)the Oakland Police Department;
 (3)the Alameda County Sheriff’s Office, including— (A)the Coroner’s Bureau; and
 (B)the Alameda County Search and Rescue Unit; (4)Oakland Public Works;
 (5)the California Governor's Office of Emergency Services; (6)the Bureau of Alcohol, Tobacco, Firearms and Explosives;
 (7)the American Red Cross; and (8)other agencies;
 Whereas first responders, firefighters, and recovery personnel, including agents of the Bureau of Alcohol, Tobacco, Firearms and Explosives, have worked around the clock to support the families of the victims and the community;
 Whereas first responders and recovery personnel— (1)are vital to the ongoing recovery efforts; and
 (2)continue to investigate the cause of the deadly fire; and Whereas the officials of the city of Oakland, California, have worked tirelessly to heal the community: Now, therefore, be it
		
	
 That the Senate— (1)honors the individuals who lost their lives in the tragic fire in Oakland, California, on December 2, 2016;
 (2)honors the sacrifice of the first responders, firefighters, agents of the Bureau of Alcohol, Tobacco, Firearms and Explosives, and all individuals who put themselves in harm’s way to help save lives and continue to respond to the fire;
 (3)expresses continued solidarity with the people of the East Bay of the State of California as they work to heal their community;
 (4)reaffirms its commitment to support long-term recovery efforts in partnership with local and State governments, citizens, and businesses;
 (5)supports the city of Oakland's continued emergency response efforts and work to assist the families of the victims of the fire; and
 (6)offers condolences and support to the families and loved ones of the victims of the fire.  